DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been entered.
Claims 1-5, 7-14 and 16-19 are currently pending.

Claim Rejections - 35 USC § 112
Claims 10-14 and 16-18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, this claim now contains the limitation that “each of the plurality of polymer ligands has at least one reactive group at a terminal end thereof” and the limitation that “the plurality of polymer ligands form crosslinked bonds to the base member”. It is unclear if it is intended that the ligands are in the crosslinked form, in which case the terminal groups would no longer be reactive, since they would be in reacted form, or if forming crosslinked bonds with the base member is an intended use of the ligands. 
Claims 11-14 and 16-18 all depend from claim 10 and thus, are also rendered indefinite. 

Claim Rejections - 35 USC § 103
Claims 1-5, 7-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kambe et al. (US 2003/0031438) which incorporates by reference Fukao et al. (US 6,211,931) and incorporates by reference US patent application No. 09/818,141 (using US 2002/0192476 as the publication of this application) in view of Tiao et al. (US 6,227,669) and in view of evidence provided by Nee (US 2003/0227250) and evidence provided by the Van der Waals Bond information sheet.
Regarding claims 1 and 10, Kambe (Paragraphs 160-162) teaches a polymer-inorganic particle blend, used in a layer of a display device (that also includes liquid crystal droplets) that allows the transmittance of light. The layer is disposed on transparent electrode 168. The polymer-inorganic particle blend (Paragraphs 74-81) can have a polymer ligand grafted to the particles either directly by a group on the polymer or through a linker (wherein the linker and polymer are referred to as a polymer (Paragraph 75)). The polymers can have reactive terminal groups (Paragraph 84). Kambe teaches that the poly-inorganic particle composites can be those of US patent application No. 09/818,141 (Paragraph 97). Using US 2002/0192476 as the publication of this application, US 2002/0192476 (Paragraphs 81-93, Figures, particular Figures 2 and 4) teaches that the inorganic particles can crosslink the polymers and be crosslinked with several polymer groups through multiple linkers on each particle.
Kambe does not teach that the polymer of the polymer-dispersed liquid crystal layer bonds to the transparent electrode. However, Kambe does teach that the structure of the liquid crystal display can be that of Fukao (Paragraph 160), which is incorporated by reference in Kambe.
Fukao (Column 7, lines 10-58) teaches that when using a polymer-dispersed liquid crystal layer (18) in combination with a transparent electrode (12), a thin polymer monolayer (20) formed of the same polymer as the polymer-dispersed liquid crystal layer can be added to ensure adhesion of the polymer-dispersed liquid crystal layer. Such a polymer monolayer can be considered to be the base member. Given, that this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the polymer monolayer of Fukao between the polymer-dispersed liquid crystal layer and the electrode of Kambe, in order to ensure that the polymer-dispersed liquid crystal layer is well bonded and since Kambe teaches the structure of Fukao as usable for the device.
Fukao (Column 8, lines 7-18) further teaches that the liquid crystal display element can be a transmission type display element with a light source disposed at the rear of the display element. This structure would have substrate layer 10 above the light source, which would to some degree encapsulate the light source and can be considered to be the encapsulating member. 
Kambe and Fukao do not detail the specifics of the light source. 
Tiao (Column 3, lines 1-18) teaches a light source for a transmission type LCD that can be a back light panel that comprises a plurality of organic light emitting diodes (OLED). Such OLEDs would have some sort of substrate, since they would not be free floating. The light source has low electrical consumption, long lifetime, low operation temperature and low fabrication cost. As evidenced by Nee (Paragraphs 39-41 and Figure 6), OLEDs have a substrate with first and second electrodes with an organic emitting layer between on the substrate.

Thus, the structure set forth would have a plurality of organic light emitting diodes with a structure as claimed, layer 10 of Fukao as the encapsulating member and a window formed from layers 14, 16, 18 and 20 on layer 10, with layer 20 as the base layer and layer 18 as the coating layer. Using electrode 10 of Fukao (corresponding to electrode 168 of Kambe) as a reference, the combination of layers is at the external side of the display device and thus, the coating layer is on an outer surface of the base member and the base member is between the coating layer and the encapsulating member. 
Regarding claims 2 and 11, the polymer monolayer base layer can be formed from the same polymer as the polymer of the polymer-dispersed liquid crystal layer.  These polymers (Kambe, Paragraphs 84-85) include many of the claimed polymers. 
Regarding claims 3 and 12, the polymers include thermoplastic polymers. As evidenced by the Van der Waals Bond information sheet, thermoplastic polymers also include van der Waal bonding within the polymer chain. Thus, the ligand would be secondarily bonded with the base member via van der Waals bonding.
Regarding claims 4 and 13, Kambe (Paragraph 57) teaches that the molecular weight of the polymer can be selected to vary the properties of the resulting composite. Thus, the molecular weight of the polymer is a matter of routine experimentation to achieve desired properties for the composite. Further, Kambe (Paragraph 238) teaches using a polymer with an average molecular weight of 250,000 Daltons (g/mol). 

Regarding claims 7 and 16, the particles have an average diameter of less than about 500 nm and have good uniformity of size (Kambe, Paragraphs 103, 107 and 108).
Regarding claims 8 and 17, the polymer monolayer of Fukao has a thickness of 1 to 3 microns and the polymer-dispersed liquid crystal layer has a thickness of 10 to 20 microns (Fukao, Column 7, lines 10-58). 
Regarding claims 9 and 18, the polymer can be a block copolymer (Kambe, Paragraphs 93 and 94 and US 2002/0192476, Paragraph 92).
Regarding claim 19, and the inorganic particles can be attached to only certain blocks of the block copolymer (Kambe, Paragraphs 93 and 94 and US 2002/0192476, Paragraph 98). 

Response to Arguments
Applicant's arguments filed May 20, 2021 have been fully considered but they are not persuasive. 
Applicants argue that Kambe et al. (US 2003/0031438) teaches away from having a plurality of polymer ligands grafted onto the core particles. However, Kambe teaches that the poly-inorganic particle composites can be those of US patent application No. 09/818,141 (Paragraph 97). Using US 2002/0192476 as the publication of this application, US 2002/0192476 (Paragraphs 81-93, Figures, particular Figures 2 and 4) teaches that the inorganic particles can crosslink the polymers and be crosslinked with several polymer groups through multiple linkers on each particle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                       




August 20, 2021